Citation Nr: 1615666	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  12-14 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C and hepatocellular cancer, status post liver transplant.


REPRESENTATION

Veteran represented by:	William Thames, II, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel






INTRODUCTION

The Veteran served on active duty from January 1968 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2014 the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's hepatitis C is not related to an in-service event, injury, or disease.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C and hepatocellular cancer, status post liver transplant, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in May 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, lay statements from the Veteran and others, and news articles and literature.  A VA examination has been conducted and an opinion obtained.  

In February 2014, the Board remanded the case for a medical opinion.  The requested opinion has been obtained.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed hepatitis C during his active service, resulting in his current disability.

As an initial matter, the Board notes that the Veteran has been diagnosed with hepatitis C.  In addition, he also developed hepatocellular cancer, and cirrhosis of the liver resulting in a liver transplant in February 2009.  The Veteran asserts the cancer is the result of hepatitis C.  None of this is in dispute.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether the hepatitis C is related to service.


Risk Factors for Hepatitis C

The Veteran's service treatment records include a blank immunization record and do not reflect that he received immunizations, whether by injector or otherwise, upon entry into service or at any time during service.  The Board acknowledges that it is likely that the Veteran did receive some immunizations during service.  There is no evidence of any complaints by the Veteran or treatment of hepatitis C, cancer, or cirrhosis while he was in service.  

The Veteran's military occupational specialty was Field Artilleryman.  Personnel records establish the Veteran served in Vietnam.  His personnel records include a military court proceeding for being absent without leave.  In the proceedings, the Veteran stated he started using marijuana in Vietnam but started mainlining "hard stuff" into his arteries upon his return to the United States.  

The first treatment of record regarding hepatitis C following service was in May 2004 where he reported a diagnosis of hepatitis C in his history.  The initial diagnosis is not of record, but the medical records in his file indicate the Veteran was diagnosed with hepatitis C in or around 1997. 

Through his life, the Veteran incurred various risk factors for hepatitis C.  The Veteran and friends and family members have submitted statements regarding his risk factors and treatment records also contain similar histories regarding risk factors for hepatitis C.  

The Veteran reported having a blood transfusion in the 1950s.  

The Veteran admitted he started using drugs in Vietnam and his usage escalated upon his return to the United States.  The drugs include cocaine use in the 1960s and early 70s.  Medical records indicate he also started drinking alcohol on a regular basis.  He got a tattoo in 1968, first in Vietnam and then had it altered in the United States while he was still in service.  In Vietnam, he had his ear pieced in early 1969 or 1970.  The Veteran states that while in Vietnam he helped tend to the wounded and the dead, which exposed him to bodily fluids.  The Veteran also reported needle sticks in service, although he has not provided details how this occurred.  

The Veteran has also had multiple sex partners.  An October 2009 VA examination report indicated the Veteran had more than 100 sexual partners.  Several treatment notes record more than 50 partners.  

The Veteran no longer uses alcohol but did drink for many years.  The amount while he was drinking is unclear.  In December 2004, the Veteran reported that when he drank, he never had more than 3 to 4 beers per day and never more than 6.  In March 2007, the Veteran reported to mental health providers he drank heavily for thirty years.  In December 2007, a gastroenterologist noted the Veteran had liver disease secondary to hepatitis C and alcohol.  He noted the Veteran last drank in 1996 but before that drank seven times a week.  Other notes that same month stated the Veteran had a significant history of alcohol use consisting of 6 to 10 beers a day for thirty years and was a heavy drinker.  In May 2008, the Veteran reported drinking 6 to 12 beers per day.  In November 2008, the history indicated the Veteran had a history of alcoholic/hepatitis C cirrhosis.  In an October 2009 VA examination, the examiner noted alcohol use consisting of two six packs per day on average, on and off, probably heavily for ten years.  The Veteran in May 2012 submitted a statement that he drank alcohol until January 1998 but drank three to four beers a day, never more than six.  In September 2014, the Veteran stated he never told the VA examiner in October 2009 that he drank two six packs of beer per day but instead drank one six pack per day for a ten year period.  

Medical Evidence on the Relationship of the Hepatitis C to Service

In the October 2009 VA examination noted above, the VA examiner stated it is not within the realm of possibility to determine the precise cause or onset of the Veteran's hepatitis C.  However, extrapolating all the risk factors, he concluded that the veteran's hepatitis C is less likely than not caused by or related to military service.  

In August 2013, the Veteran's treating VA physician, Dr. Rubio noted first treating the Veteran for hepatitis C in July 2004.  She listed the Veteran's risk factors as a blood transfusion in the 1950s, cocaine and marijuana use while serving overseas, tattoos acquired overseas, an ear piercing in 1969/1970, needle sticks in service, and war-related blood exposure during active combat.  Based on the records and her treatment, she concluded it was more likely than not the hepatitis C is the result of service but the remote blood transfusion the 1950s could have also resulted in the Veteran contracting hepatitis C.  

In July 2014, a VA examiner reviewed the file and offered opinions regarding the relationship of the Veteran's hepatitis C to service.  He also provided an addendum in August 2014.  He listed the Veteran's in-service risk factors as the air inoculations, tattoos, intravenous drug use, ear piercings, and exposure to blood and wounds while in the field.  He considered each factor in forming his opinions.  According to the examiner, in order for hepatitis C to be transmitted by a tattoo, the ink, needles, or tubing must be contaminated with the hepatitis C virus, which has not been demonstrated to be the case in this situation.  Therefore, the VA examiner found the act of obtaining the tattoo was presumed to carry no more risk than receiving a tattoo anywhere else at that time period.  In a similar manner, the examiner noted that solid needle piercing of the skin, such as with ear piercing, poses a real, but small, risk of transmission of blood borne diseases.  

Concerning air gun inoculations, the VA examiner stated that while the risk of blood borne transmission through air gun inoculations has been established the risk is minuscule to the point of being theoretical.  

On the other hand, the examiner noted the pre-service blood transfusion is a considerable risk factor for hepatitis C.  According to the examiner, at the time of the Veteran's transfusion hepatitis C was not screened for in transfusions and, indeed, was not even identified at that time as a specific form of hepatitis.  Comparing the ear piercing to the blood transfusion, the examiner noted the risk is much smaller for the piercing than the risk associated with the pre-service transfusion given the potential blood contact.  Essentially, the potential viral load exposure is much less in the ear piercing than in the transfusion.  

The examiner noted that if the Veteran was exposed to wounds in the field as an artilleryman, the contact would be incidental and the risk of exposure and transmission would be low.

The examiner stated that intravenous drug use is a risk factor for contracting hepatitis C; however, given conflicting statements by the Veteran, the period of drug use was indeterminate.  The examiner cited as an example the Veteran's July 2004 report during a VA gastroenterology consultation of no previous intravenous drug use.  The examiner also noted that the Veteran had multiple sex partners and alcohol use, although the evidence on the daily amount of alcohol was conflicting.

Based upon his evaluation of the Veterans records, his in-service risk factors and his known post service risk factors, it was the VA examiner's opinion that the Veteran's diagnosis of hepatitis C is less likely than not caused by, related to, or worsened beyond natural progression by military service or inservice behaviors or exposures.  

Analysis

While the Veteran believes that his current hepatitis C is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hepatitis C are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hepatitis C is not competent medical evidence.  The Board finds the opinions of the VA examiners and medical providers to be significantly more probative than the Veteran's lay assertions.

The medical evidence of record on the question of causation consists of the opinions of the VA examiners, who stated that the hepatitis C was less likely than not related to service and Dr. Rubio, who listed all of the Veteran's risk factors and, without discussing the clinical significance of each one, concluded hepatitis C was most likely as not related to service.  

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether or not, and the extent to which, the prior clinical records and other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The October 2009 opinion merely states its conclusion without discussing the clinical significance of the various risk factors involved or how the conclusion was reached.  As it provides no rationale, the opinion is not as probative to the Veteran's claim as the opinions discussed below.  The opinion does appear to rely upon some of the same facts and propositions that are also relied upon by the August 2014 VA examiner and Dr. Rubio.  Thus, the October 2009 opinion does have slight probative value to the extent it is consistent with the 2014 VA medical opinion.

The Board has also placed less probative value upon the opinion of Dr. Rubio.  While she listed all of the various risk factors of the Veteran, she did not discuss the clinical significance of each and the likely role, if any, each factor played in causing the Veteran to contract hepatitis C.  Essentially, her opinion was not supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

The Board finds the VA medical opinion and addendum from 2014, which are adverse to the Veteran's claim, to be well reasoned and detailed.  The examiner provided a rationale supporting the conclusion reached that is consistent with other evidence of record, and reviewed the claims file and the Veteran's reported history and symptoms. The examiner acknowledged the Veteran's risk factors and proceeded to discuss the likelihood of each risk factor.  Therefore, the opinion is highly probative.  Reading the VA examiner's opinion as a whole, the examiner acknowledges in-service risk factors but finds that these risk factors were less likely to be the cause of the Veteran's hepatitis C, noting in particular the considerable risk of the blood transfusion. 

The examiner set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders the opinion especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Based on a complete review of the record, including the Veteran's own assertions, the examiner determined the evidence is against a finding of a relationship between hepatitis C and service.  The Board finds that the opinion of the 2014 VA examiner is persuasive and highly probative evidence against the claim for service connection.  

The Board acknowledges the Veteran has submitted articles discussing a relationship between injector gun inoculations and hepatitis C.  Of note, there is no regulation issued by the Secretary or statute that requires service connection for hepatitis C when a Veteran received immunizations from an injector gun.  The Board also notes that these are news articles rather than medical articles.  The VA examiner considered the risk posed by inoculations but still determined this Veteran's hepatitis C is not related to his military service.  The VA examiner's medical opinion after review of the evidence in this case is much more probative than the submitted news articles.  

In a similar manner, the Veteran's attorney has submitted two prior Board decisions where service connection for hepatitis C was granted.  The attorney argues the facts are essentially similar and that the Board should adopt the same holding by granting service connection for hepatitis C.  Previously issued Board decisions are considered binding only with respect to the specific case decided and each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  38 C.F.R. § 20.1303 (2015).  In this case, for the reasons discussed above, the claim is being denied.    

In summary, the preponderance of the evidence is against a finding that the Veteran contracted hepatitis C from service.  Therefore, the claim for service connection must be denied.  As the most probative medical evidence is unfavorable to the claim, the preponderance of the evidence is against the claim, and the benefit of-the-doubt standard of proof does not apply.  38 C.F.R. § 3.303(d); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis C and hepatocellular cancer, status post liver transplant, is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


